                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KCB                                                271 Cadman Plaza East
F. #2018R02184                                     Brooklyn, New York 11201




                                                   October 23, 2020


By Hand Delivery and ECF

Benjamin Silverman
Law Office of Benjamin Silverman
224 W. 30th St., Suite 302
New York, NY 10001
212-203-8074
Email: Benjamin@bsilvermanlaw.com

              Re:     United States v. Lucio Celli
                      Criminal Docket No. 19-127 (PAE)

Dear Mr. Silverman:

               Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. Specifically, the government
previously produced discovery in this case on April 1, 2019; April 23, 2019; May 15, 2019;
December 16, 2019; and by email on October 5, 2020. See ECF Dkt. Nos. 27, 35, 37, 52. The
contents of those productions are being reproduced to you, and consist of:

          A video-recorded statement made by the defendant following his arrest, as well as a
           waiver of rights form signed by the defendant. (LC000001–02.)
          Partially-redacted records prepared by the United States Marshals Service
           (“USMS”), portions of which reflect the defendant’s statements. (LC000003–07.)
          Partially-redacted records pertaining to the defendant’s criminal history. (LC000008–
           30.)
          USMS booking paperwork. (LC000031–38.)
          Records provided by the Metropolitan Detention Center. (LC000039–40;
           LC000199–LC000798.)
          Copies of emails sent by the defendant, designated as “sensitive discovery material”
           pursuant to the Protective Order entered in this case on April 22, 2019 (“Protective
           Order”). (LC000041–LC000198.)
            Copies of judicially-authorized search warrants and an affidavit sworn in support of
             the search warrants, designated as “sensitive discovery material” pursuant to the
             Protective Order. (LC000799-LC000844.)

                In addition, the government hereby furnishes the below-listed supplemental
discovery:

            Materials seized in response to the above-identified search warrants, designated as
             “sensitive discovery material” pursuant to the Protective Order, in both load file and
             Eclipse Publish formats. (LC000847-LC034469.)
            A full copy of materials received in response to the above-identified search warrants,
             designated as “sensitive discovery material” pursuant to the Protective Order.
             (LC000845-LC000846.)
            Partially-redacted records pertaining to the defendant’s criminal history obtained
             from Yonkers Criminal Court and Westchester County, portions of which contain
             statements made by the defendant. (LC034470-LC034519.)
            Partially-redacted records pertaining to the defendant’s criminal history. (LC034520-
             LC034533)
            Partially-redacted records prepared by the USMS, designated as “sensitive discovery
             material” pursuant to the Protective Order. (LC034534-LC034549.)
            Copies of publicly-available docket reports in Celli v. Cole, et al., 15-CV-3679, and
             Combier v. Portelos, et al., 17-CV-2239. (LC064550-LC034574.)

               You may examine the physical evidence discoverable under Rule 16, including
original documents, by calling me to arrange a mutually convenient time. The government
renews its request for reciprocal discovery from the defendant. If you have any questions or
requests regarding further discovery or a disposition of this matter, please do not hesitate to
contact me.

                                                      Very truly yours,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                              By:      /s/ Kayla Bensing
                                                      Kayla Bensing
                                                      Assistant U.S. Attorney
                                                      (718) 254-6279

Enclosures

cc:    Clerk of the Court (PAE) (by ECF) (without enclosures)




                                                  2
